DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on April 20, 2018.  A certificate of availability of certified patent document is available in the WIPO Digital Access Service in Korean filed on January 3, 2021.

Status of the Claims
	Claims 2, 4, 5, 16 and 17 are cancelled; claims 1, 3, 6-15 and 18-24 will be examined on the merits.
All previous objections and rejections not set forth below have been withdrawn due to Applicants' amendments.
Title
The following title is suggested: Plant Cultivation Method Using UV and Plant Cultivation System.
Claim Objections
Claims 1, 13 and 21 are objected to because of the following informalities:  The term “maxium” is misspelled at claim 1, line 12; claim 13, line 7 and claim 21, line 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in this rejection.
Claim 1 recites the limitation “the wavelength” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "plant" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 in line 4 describes “selected plant”.
Claim 13 recites the limitation "plant" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 in line 2 describes “selected plant”. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 3, 6-15 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Hort. Environ. Biotechnol. (2013) 54(6):492-500) in view of Kim et al (KR20180009115A Espacenet translation 7 pp.), further in view of Kim 2017 (thesis Determination of Optimal UV Stress Period before Harvest for Maximizing Phytochemical Production of Kale Cultivated in Plant Factories, Seoul National University 2017, pp. 1-31), further in view of Ritchie (USDA Forest Service Proceeding RMRS-P-43 2006, pp. 34-43), further in view of Maxwell et al (Journal of Experimental Botany, Vol. 51, No. 345, pp. 659-668, 2000), and further in view of Lichtenthaler et al (Plant Physiol. Biochem. 38 (2000), 889-895).  
The rejection is modified from the rejection set forth in the Office action mailed September 24, 2021, due to Applicants' amendment of the claims.
The claims are broadly drawn to a plant cultivation method using ultraviolet (UV) radiation by applying supplemental ultraviolet A lighting treatment to selected plant; measuring maximum quantum yield of selected plant; determining cultivation stage of selected plant based on measured quantum yield; a plant cultivation system; and a plant cultivation method using UV radiation by applying supplemental UVA lighting treatment to selected plant and determining stress level of selected plant to increase phytochemical content. 
Lee et al teach phenolic content of sowthistle (Ixeris dentata Nakai, medicinal plant) grown in a closed-type plant production system with UV-A or UV-B lamp (claims 9, 10).  Seeds of sowthistle were germinated at 20°C (temperature controller) 170 µmol/m2/s1 photosynthetic photon flux density (PPFD) by fluorescence lamps and high pressure sodium lamps, relative humidity of 60% (humidity controller) under 12-h photoperiod where the light source is turned on and off alternately at intervals of 12 hours in growth chamber (p. 493, col. 1, last para.) (claims 11, 14)  The growth chamber includes a bar-type LED consisting of red-blue-white LED chips (p. 493, col. 2, lines 1-4) (blue light source include LED) (claims 15, 20).  The plants were fertilized with modified nutrient solution for lettuce, which would include a controller (p. 493, col. 2, lines 9-15) (claim 13).  UV treatment began 3 weeks after transplantation with UV-A (352 nm) lamps continuously for 7 days (study I).  Growth was measured each day before and after UV-A treatment (p. 493, col. 2 (last para.)  Chlorophyll fluorescence (Fv/Fm) was measured when stress level of plants (third leaf from top) was exposed to UV radiation every day by chlorophyll fluorescence meter, where the maximum fluorescence and minimum florescence were determined by applying a saturating light pulse of (20kHz) of 1100 µmol/m2/s1 PPFD for 3 µs st para. and Fig. 1) (claims 1, 12, 13, 21, 22, 24).  Total phenolic content (p. 494, col. 1) and antioxidant capacity (p. 494, col.2) were measured.  The sowthistle plants were under stress when treated with UV-A for 7 days resulting in the Fv/Fm value below 0.8 (p. 495, col. 1 bridging col. 2 and Fig. 1).  Total phenolic content after UV-A treatment was higher than the control after 2 days of treatment (p. 496, col. 1).  The antioxidant capacity after UV-A treatment was similar or higher than control and produced 70% higher antioxidants than the control after 3 days of treatment (p. 496, col. 1).  Fig. 3 shows the phenolic content and antioxidant capacity of sowthistle when exposed to UV-A for 7 days.
Lee et al do not teach a plant cultivation method by measuring maximum quantum yield  within a preset range to determine whether to harvest the selected plant and if the maximum quantum yield is outside the preset range or applying additional stress treatment to the selected plant wherein phytochemical content is dependent on the maximum quantum yield of the selected plant and the preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for the selected plant where the additional stress treatment is using UV light, temperature, water, salt, ozone or combination thereof and altering wavelength, intensity and duration of UV-A.  Lee et al do not teach plant cultivation method according to claim 1 where the maximum quantum yield further comprises acquiring a chlorophyll fluorescence image of selected plant, obtaining value, estimating phytochemical content and determining maximum quantum yield based on estimated phytochemical content.  Lee et al do not teach the preset range of lower limit is 0.6 and upper limit is 0.72 or the preset range has lower limit of 0.68 and upper limit of 0.69.  Lee et al do not teach a plant cultivation system where the controller is adapted to control operations of the plant cultivation chamber, light source, supplemental lighting unit, quantum yield measurement, temperature controller, humidity controller and culture medium supply unit wherein the controller is further adapted to determine cultivation stage of selected plant based on measured maximum quantum yield of selected plant by comparing measured maximum quantum yield of selected plant with preset range where preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for selected plant, determining harvest of selected plant if the measured maximum quantum yield falls within the preset range, applying additional stress treatment to selected plant if maximum quantum yield is outside the preset range or forgoing applying additional stress and sustaining growth of selected plant until maximum quantum yield of selected plant reaches preset range.  Lee et al do not teach the quantum yield measurement comprising a chlorophyll fluorescence image acquisition 
Kim et al teach a method and a plant system for culturing Brassica oleracea var. acephala (kale a leafy vegetable) (claim 10) with enhanced active ingredients by applying UV stress.  UV-A wavelength is 335 to 365 nm [0009].  Applying UV stress may enhance active ingredients such as phenolic compounds, flavonoids and the like [0011] (claim 9).  The UV stress may be irradiated for 1-5 days, 1-4 days, 1-3 days, 1-2 days, or 1 day immediately before harvesting [0016] (claims 1, 21-23).  The culture conditions for kale in an enclosed plant system (claim 13, 18) are controlled temperature of 20 to 25° C, humidity of 50 to 70%, and light period of 10 to 16 hours [0017]-[0018] where the light source is turned on and off alternately at intervals of 12 hours which is within the range of 10 to 16 hours (claim 14).  These would include light source, temperature controller and humidity controller.  Supplemental fluorescent light was used at the light environment [0023] (claim 21).  Mixed lights of red light, wavelength 660 nm, blue light, wavelength 380,460 nm and white light color temperature 6300 K were mixed at various ratios [0024].  The kale may be grown in a hydroponic cultivation system which may include a culture medium supply unit [0017] (claims 1, 13).  There was a slight decrease in Fv/Fm value when the value was determine by chlorophyll fluorescence using chlorophyll fluorescence and estimating phytochemical content of the kale and determining the maximum quantum yield [0028] (claims 1, 6, 21, 24).  UV-A of 23.7 W/m2 stress kale had a phenolic compound content increase of 10% higher than the control [0029] and Fig. 2 (claim 1).  UV-A stress of 7.9 or 15.8 W/m2 on the first day showed and antioxidant capacity about 30% higher than control [0029].  The antioxidant capacity with the UV-A stress kale was about 30% higher than the control [0029] (claim 24).
-2s-1 (p. 6).  Chlorophyll fluorescence image analysis was used to determine the stress level in plants under UV-B stress with a chlorophyll fluorescence image analyzer and actinic light by pair of blue LED panels and a charge-couple device camera (p. 6) (claims 6, 18, 19, 20).  Fv/Fm values were lower when the UV-B light was higher (p. 9).  When plants were exposed to UV-B the Fv/Fm values dropped below 0.8 (p. 10).  The longest UV-B stress showed a continuous low value of Fv/Fm when compared to the control (p. 10).  Fig. 3 shows the changes is chlorophyll fluorescence at different UV-B stress treatment.  Secondary metabolite were enhanced with longer UV-B stress.  Total phenolic content (TPC) and antioxidant capacity increased at T5 (5 days before harvest) compared to the control (p. 11 and Fig. 5).  
Ritchie teach the Fv/Fm of 0.6 is the low end and maximum level is 0.83 (p. 37, col. 1 bridging col. 2 and Table 1) (claims 7-8).  The normal range or preset range is 0.7 to 0.8 for seedlings (p. 41, col. 2, 3rd para.) (claim 21).  The Kautsky and PAM fluorometers include light source, two filters, photosensor and fiber optic cable (p. 36, col. 2) (claim 19).  Fig. 3 shows a diagram of a typical chlorophyll fluorometer with microprocessor connected to the laptop pc and light source, photosensor and filters (claims 18, 19).
	Maxwell et al teach the practical use of chlorophyll fluorescence.  The optimal values of Fv/Fm is around 0.83 for most plant species (p. 662, col. 1, 2nd para.)  Values lower than 0.83 are when plants are under stress (p. 662, col. 1, 2nd para.)  The advantage of fluorescence measurement is the ease in determining plants tolerance to environmental stresses (p. 665 bridging p. 666).  Fv/Fm is the measure of intrinsic or maximum efficiency of PSII.  The maximum quantum yield of PSII is Fv/Fm = (Fm-Fo)/Fm (Table 1 and p. 662, col. 1) (claim 24).
	Lichtenthaler et al teach chlorophyll fluorescence imaging system to detect water stress in plants.  A blue light source is used to induce fluorescence of the plant (p. 890 at 2.2) (claim 19).  A filter can be used to show the fluorescence images (p. 894 at 4.3, col. 2 and Fig. 1) (claim 19).  A CCD camera was used to detect chlorophyll fluorescence and the image was store in an image processor system (p. 894 at 4.3, col. 2 and Fig. 1) (claims 18, 19, 21).  The 
	It would have been obvious to combine the teachings of Kim 2017 of determining the maximum phytochemical content in plants with chlorophyll fluorescence because Lee et al and Kim et al teach using UV-A irradiation to improve phytochemicals in plants.  Lee et al teach UV-A irradiation showed high biomass and antioxidant phenolic compounds (p. 498, col. 2, last sentence).  Kim et al teach that on the second day of applying UV-A stress to kale the 10% higher phenolic content when compared to the control by chlorophyll fluorescence ([0028]-[0029] and Fig. 2).  A person of ordinary skill in the art would have found it obvious to combine the teachings of Lee et al and Kim et al with the teachings of Kim 2017 because an ordinary skilled artisan would have recognized the use of chlorophyll fluorescence to determine the range depending on the phytochemical content range of the plant and would have known how to do so.  Lee et al had shown in Fig. 1 the UV-A treatment of Fv/Fm ratio after 7 days of treatment.  The person of ordinary skill in the art would further have predicted that the combination applying supplemental UV-A light treatment to selected plant and measuring the maximum quantum yield depending on the phytochemical content of selected plant is higher than the average yield and then harvesting the selected plant with high phytochemical content and if the phytochemical content is not within a certain range then it would have been obvious to continue applying stress to the selected plant until the desired phytochemical content.  If the Fv/Fm ratio shows that the plant is under stress at day 7 in Fig. 1, then the antioxidant capacity and total phenolic content should increase as shown in Fig. 3 at day 7 of Lee et al.  Although Kim 2017 does not specifically teach UV-A, Lee et al and Kim et al taught similar methods of determining the maximum quantum yield by applying UV-A and UV-B stress to plants to increase phenolic compound and antioxidant activity.
	The person of ordinary skill in the art would have had reasonable expectation of success in using chlorophyll fluorescence to measure the phytochemical content where the preset range is the range of maximum quantum yield values that correspond to phytochemical content range of selected plant that is higher than the average value of selected plant of Ritchie where the 0.6 is considered the stress value of a plant or anything below 0.83 is when a plant is going through stress as cited by Maxwell.  Lee et al and Kim et al teach the use of chlorophyll fluorescence to determine when to harvest the selected plant with high phytochemical content and Kim 2017 teach when to apply UV-B intensity to improve secondary metabolite with Fv/Fm values.  Lee et al teach that the Fv/Fm ratio of sowthistle decreased when exposed to UV-A after day 3 (Fig. 1) and the phenolic content and antioxidant capacity increased as the days progress to the 7th day 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the methods of Lee et al, Kim et al, Kim 2017, Ritchie and Maxwell et al to include a further step of a plant cultivation system with a chlorophyll fluorescence image as taught in Lichtenthaler et al because Lichtenthaler et al taught that chlorophyll fluorescence image system can detect stress in plants.  The skilled artisan would have been motivated to use the chlorophyll fluorescence image system because Lee et al and Kim et al both measured Fv/Fm and would have used a chlorophyll fluorescence system to determine the amount stress knowing that phenolic content in plants increase under stress. Lichtenthaler et al used the chlorophyll fluorescence image system to detect the chlorophyll and carotenoid content in the green bean leaf under stressed condition (p. 890 at 2.1 and Table I).  Kim 2017 teach when to measure the maximum amount of phytochemical content when under stress with the chlorophyll fluorescence.  Ritchie discloses the normal Fv/Fm range is between 0.700 and 0.830 (Table 1).  Ritchie also noted that researches found the chlorophyll fluorescence could be used to determine stress in plant quickly and easily (p. 34, Introduction).  Maxwell et al state that fluorescence measurement may be easily used in the field to determine information to NPQ, electron transport rates, quantum efficiency and photoinhibition in response to light, temperature, and other environmental stress (p. 666, lines 3-10).  
Although none of the references specifically teach applying additional stress treatment by altering the wavelength, intensity and duration of UV-A (claim 1).  It would have been obvious to apply additional stress because Kim et al states the UV irradiation acts as a stress inducer to kale plants [0028].  Lee et al state that environmental stresses to plant can be used to increase secondary metabolites including polyphenolic compounds (p. 492, col. 2).  By measuring the maximum quantum yield values and determining what stage the plant is by its value, then a person can conclude that the plant is under stress because its value is outside the preset range.  The stress level value would be anything above 0.830 and anything below 0.700 (Ritchie Table 1).
Although none of the references specifically teach preset range las lower limit of 0.6 and upper limit 0.72 (claim 7) or lower limit 0.68 and upper limit 0.69 (claim 8), one of skilled in the art would be motivated to adjust maximum quantum yield value because Ritchie noted that 0.60 is not necessary low enough to cause significant stress on a plant (p. 37, col. 2).  Kim et al also state that phenolic compound, flavonoid and antioxidant activity maybe enhanced when UV stress is applied [0011] and [0029].  It would appear that different plant species may go through 
Although none of the references specifically teach determine cultivation stage of selected plant based on measured maximum quantum yield of selected plant by comparing measured maximum quantum yield of selected plant with preset range where preset range is a range of maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value for selected plant, determining harvest of selected plant if the measured maximum quantum yield falls within the preset range, applying additional stress treatment to selected plant if maximum quantum yield is outside the preset range or forgoing applying additional stress and sustaining growth of selected plant until maximum quantum yield of selected plant reaches preset range, it would have been obvious to use the Fv/Fm ratio, if the UV-A treatment shows a decrease at day 7 (Lee et al at Fig. 1) then the antioxidant capacity and total phenolic content should increase at day 7 as shown in Fig. 3 of Lee et al.  The chlorophyll fluorescence meter would determine the maximum quantum value of the plant and that value would correspond with the phytochemical content.  A person skilled in the art could determine if the plant is ready to be harvest or continue with the stress treatment.
Although none of the references specifically teach a plant cultivation method using UV radiation to determine the harvest of the selected plant; applying additional stress treatment or forgoing to apply the additional stress treatment and sustaining growth of the selected plant until maximum quantum yield of selected plant reaches preset range.  As stated above, measuring the maximum quantum yield values and determining what stage the plant is by its value, a person skill in the art can determine when to harvest, apply additional stress treatment or forgoing to apply additional stress treatment and sustain growth of selected plant until maximum quantum yield reaches within the preset range.
Although none of the references specifically teach the plant cultivation method of claim 21 where the content of one or more phytochemicals is dependent upon the maximum quantum yield of the selected plant; determining when to harvest if the measured maximum quantum yield falls within a preset range where the preset range is the maximum quantum yield values that is predetermined to correspond to phytochemical content range of selected plant which is higher than average value of selected plant; and additional stress further comprises applying stress treatment using UV light and using temperature, water, salt, ozone, or combination 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention.  Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made as evidenced by the cited references.

Response to Arguments
Applicants' arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the combination of Kim, Ritchie, Maxwell and Lichtenthaler fails to teach “wherein a phytochemical content is dependent upon the maximum quantum yield of the selected plant, and the preset range is a range of maximum quantum yield values that is predetermined to correspond to a phytochemical content range of the selected plant which is above an average value thereof for the selected plant” and comparing the measured maximum quantum yield and the preset range (p. 13 of remarks).
This argument is not found persuasive because the rejection is based on Lee et al in view of Kim, further in view of Kim 2017, further in view of Ritchie, further in view of Maxwell and further in view of Lichtenthaler.  Lee et al teach phenolic content and antioxidant capacity of sowthistle where chlorophyll fluorescence is used to measure stress level of sowthistle under UV-A stress.  Lee et al further show the Fv/Fm value over 7 days of UV-A treatment where the UV-A shows a decline towards the last few days of treatment (Fig. 1).  It was also shown that the antioxidant capacity and total phenolic content were increased (Fig. 3).  Thus, it would have been obvious to harvest the plant when the Fv/Fm value is lower knowing that UV-A stress causes higher phytochemical content (Lee et al at p. 493, col. 1, 1st para.)  Kim and Kim 2017 both teach applying UV stress to kale where the Fv/Fm was used to determine when the phytochemical content was at it maximum.  Ritchie, Maxwell and Lichtenthaler all teach the basic concept of chlorophyll fluorescence.  The chlorophyll fluorescence meter would determine the maximum quantum value of the plant and that value would correspond with the 
Applicants argue that there is no good reason for a skilled person in the art to combine Kim, Ritchie, Maxwell and Lichtenthaler because Ritchie and Maxwell teach away from the teaching of Kim because Ritchie discloses “[o]nly severe stress can cause a significant reduction in Fv/Fm” and “[f]or this reason it is often used to detect severe cold damage” (p. 13 of remarks).  
This argument is not found persuasive because Ritchie was making a statement with regard to cold weather for nursery seedling for outdoor transplantation (Introduction) and is often used to determine the amount of damage under severe cold temperature.  Ritchie states that many studies confirms that the ratio of Fv/Fm is a direct measure of “optimal quantum efficiency” and the maximum value is 0.83 (p. 36, col. 1, 2nd para.)  Chlorophyll fluorescence is known for its use in determining stress of leafy vegetable crops such as kale in Kim and Kim 2017, sowthistle in Lee et al and water stress in bean leaves in Lichtenthaler.  The severity of the stress would depend on the plant species and the type of stress.  
Applicants argue that Maxwell teaches away from the teachings of Kim where Maxwell discloses that “fluorescence can give insights into the ability of plant to tolerate environmental stress and into the extent to which those stresses have damaged the photosynthetic apparatus” (p. 14 of remarks). 
This argument is not found persuasive because Maxwell state beforehand that “Although fluorescence measurements may sometimes provide a useful measure of the photosynthetic performance of plants, its real strength lies in its ability to give information that is not readily available in other ways.”  As stated above, chlorophyll fluorescence can be used to determine stress level of plant under UV-A.
Applicants argue that it is improper to combine references where the references teach away from their combination, MPEP 2145 (p. 14 of remarks).
This argument is not found persuasive because MPEP 2145 (X)(D) states “prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Ritchie was combined with Lee et al, Kim, Kim 2017, Maxwell and Lichtenthaler to show that the preset range lower limit is 0.6 and the high limit is 0.83 and a typical chlorophyll fluorometer with microprocessor connected to the laptop pc and light source, photosensor and filters.
Applicants argue that a POSITA after reading Ritchie and Maxwell would have been prompted to remove stress components from the plants based on the optimal quantum yield (p. 14 or remarks).

Applicants argue that the difference between Ritchie, Maxwell and Kim are significant and the Final Office Action was motivated to combine these references based on knowledge gleaned only from the claimed invention (p. 14 of remarks).
This argument is not found persuasive because Lee et al and Kim taught a plant cultivation method where phytochemical content is dependent upon the maximum quantum yield of the selected plant, and the preset range is a range of maximum quantum yield values that is predetermined to correspond to a phytochemical content range of the selected plant which is above an average value thereof for the selected plant.  Lee et al taught the Fv/Fm value over 7 days of UV-A treatment where the UV-A shows a decline towards the last few days of treatment (Fig. 1).  Lee et al further taught that the antioxidant capacity and total phenolic content were increased (Fig. 3).  Thus, it would have been obvious to harvest the plant when the Fv/Fm value is lower knowing that UV-A stress causes higher phytochemical content (Lee et al at p. 493, col. 1, 1st para.)  Kim and Kim 2017 both teach applying UV stress to kale where the Fv/Fm was used to determine when the phytochemical content was at its maximum.  Ritchie Maxwell, and Lichtenthaler taught the practical use of chlorophyll fluorescence.  As stated above, the chlorophyll fluorescence meter would determine the maximum quantum value of the plant and that value would correspond with the phytochemical content.

Conclusion
	No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661